DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/24/2021 with respect to the 112(a) rejection of claim 8 have been fully considered but they are not persuasive.  Specifically, Applicant points to paragraph [0100] as providing support since it expressly states that “components described in Embodiment 2 may be provided”.  Applicant points to reference numerals 202 and 203 as being the components described in Embodiment 2.  Applicant then goes on to suggest that the specification states that with respect to Embodiment 3, the components of Embodiment 2 may be provided plus additional components that may be provided on the rear.  However, this is never stated or suggested in the specification as originally filed.  Rather, paragraph [0100] states with respect to Embodiment 3 “This embodiment shows an example where a variety of components are provided in the region 201…The components described in Embodiment 2 may be provided in the region 201 or the like.”  In other words, paragraph [0100] simply states that the components of Embodiment 2 (202, 203) may be provided in the region 201.  There is nothing that implies that those components and additional components are provided in region 201.
Specifically, paragraph [0101] is directed to a specific example shown in fig. 20 where only a battery 401 is provided in region 201.  Fig. 21 is directed to a specific 
Applicant further points to paragraphs [0099] and [0107] which were both mentioned in the previous office action as providing further evidence that the specific combination of a camera, a lighting element, and a receiving element in the region 201 is supported by the specification.  As explained in the previous office action MPEP 2163 I A states that “a ‘laundry list’ disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not ‘reasonably lead’ those skilled in the art to any particular species”.  In addition, the claims have now added a limitation (“folded in half”) exclusive to Embodiment 4.  Therefore, Applicant has now come up with a specific combination of a camera, a lighting element, and a receiving unit all in region 201 of an electronic device which is configured to be folded in half (combining embodiments 2, 3, and 4).  In this case, the catchall phrases in [0099] and [0107] would not lead those skilled in the art to the particular species having specifically a camera, a lighting element, and a receiving unit all in region 201 of a foldable electronic device.  Therefore the 112(a) rejection of claim 8 is maintained.
Applicant’s arguments with respect to the prior art rejection of claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/546,508, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  See 112(a) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Regarding claim 8, it recites “an image sensor, a lighting element, and a receiving unit over the rear surface of the electronic device”.  There is no support for this feature in the specification as originally filed.  Specifically, claim 8 is combining features from the 2nd (fig. 14) and 3rd (fig. 21) embodiments of the specification.  
MPEP 2163 I B states that “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure”.  Clearly, combining the two specific features of a camera and flash with a receiving unit and disposing them together on a rear surface of the device is not explicitly stated.  This leaves the question of whether the combined features are implicit or inherent.  

With respect to the blanket statements in paragraphs [0132] and [0140] of the PG-PUB which state that any part of the 2nd embodiment can be combined with any part of another embodiment and any part of the 3rd embodiment can be combined with any part of another embodiment, these are not sufficient to provide support for the specific combination of the camera, flash, and receiving unit.
Specifically, MPEP 2163 I A states that “a ‘laundry list’ disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not ‘reasonably lead’ those skilled in the art to any particular species”.  In this case the broad statements in paragraph [0132] and [0140] would be a genus and the claimed subject matter directed to specifically a camera, a flash, and a receiving unit on a rear surface of the device would be the particular species.  Paragraphs [0132] and [0140] would not “reasonably lead” one skilled in the art to the species claimed.

Regarding claims 9-14, they depend from claim 8 and are therefore rejected for the same reasons as stated above (see claim 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 6-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 10,142,547 in view of Kang et al. (US 2011/0128241 A1) hereinafter referenced as Kang further in view of Yoon et al. (US 2015/0024811 A1) hereinafter referenced as Yoon further in view of Nurmi (US 2014/0362513 A1)

Regarding claim 1, it recites similar limitations to claim 8 and is therefore rejected for the same reasons as stated below (see claim 8).

Regarding claim 2, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 3, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).



Regarding claim 6, it recites similar limitations to claim 13 and is therefore rejected for the same reasons as stated below (see claim 13).

Regarding claim 7, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated below (see claim 14).

Regarding claim 8, claims 9-10 of ‘547 teach all the limitations of claim 1 except the lighting element and the receiving unit.  Specifically, “the first display region” of claims 9-10 corresponds to “the first display region” of claim 1 and “the third display region” of claims 9-10 corresponds to “the second display region”.  It is inherent that the first display region and third display region of claims 9-10 are on opposite faces of the electronic device since a side surface connects the two main surfaces.
However, the examiner maintains that it was well known in the art to provide this, as taught by Kang and Yoon. 
In a similar field of endeavor, Kang discloses an image sensor (121), a lighting element (123)…over the rear surface of the electronic device (fig. 2E)
Claims 9-10 of ‘547 teach an image sensor over the rear surface of the electronic device.  Kang teaches an image sensor and a flash over the rear surface of the electronic device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 9-10 by 
In addition, in a similar field of endeavor, Yoon discloses a receiving unit (NFC antenna; [0102]) over the rear surface (101d) of the electronic device, wherein the receiving unit is used as an antenna for near field communication ([0102]).
The combination teaches a camera and a flash on a rear surface of a electronic device.  Yoon teaches a receiving unit on a rear surface of a electronic device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing a receiving unit on the rear surface of the electronic device to achieve the predictable result of performing short range communication with another device.
However, Kang and Yoon, the combination, fails to explicitly disclose the electronic device is configured to be folded in half.  However, the examiner maintains that it was well known in the art to provide this, as taught by Nurmi. 
In a similar field of endeavor, Nurmi discloses wherein the electronic device is configured to be folded in half ([0056]; fig. 4).
The combination teaches a mobile device having a display.  Nurmi teaches a mobile device having a display wherein the mobile device may be folded in half.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of configuring the electronic device to fold in half to achieve the predictable 


Regarding claim 9, claims 9-10 of ‘547, Kang, Yoon, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region is over a flexible display panel ([0109]). 
The combination teaches a display which covers two opposite sides of a display device.  Kang teaches a flexible display panel which continuously covers two opposite sides of a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Kang to achieve the predictable result of a single display which covers both sides of the electronic device using as little space as possible.

	
Regarding claim 10, claims 9-10 of ‘547, Kang, Yoon, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region has a touch sensor function ([0062]). 
The combination teaches a display including a first display region and a second display region.  Kang teaches a display including a first display region and a second display region wherein the displays have touch sensor functions.  Therefore, it would 

Regarding claim 11, claims 9-10 of ‘547, Kang, Yoon, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein different images are configured to be displayed in the first display region and the second display region (fig. 4).
The combination teaches two displays on an electronic device.  Kang teaches two displays on an electronic device wherein two different images are displayed on the different displays respectively.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of displaying different images on the different displays to achieve the predictable result of an extra-long display having a scrolling function as disclosed in fig. 4 of Kang.

Regarding claim 13, claims 9-10, Kang, Yoon, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region (400) is configured to display a plurality of icons (fig. 4). 
The combination teaches an electronic device with two displays.  Kang teaches an electronic device with two displays wherein at least one of the displays displays a plurality of icons.  Therefore, it would have been obvious to one of ordinary skill in the 

Regarding claim 14, claims 9-10, Kang, Yoon, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, further comprising a third display region (133; fig. 2D) over a side surface of the electronic device,
wherein the first display region (151), the second display region (135), and the third display region (133) are continuously provided over the front surface, the rear surface, and the side surface of the electronic device, respectively (Fig. 2D-2E; [0109]). 
The combination teaches a display which covers two opposite sides of a display device.  Kang teaches a flexible display panel which continuously covers two opposite sides of a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Kang to achieve the predictable result of a single display which covers both sides of the electronic device using as little space as possible.
	
	
Claims 5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 10,142,547 in view of Kang urther in view of Yoon further in view of Nurmi further in view of Mitsunaga (US 2016/0004376 A1).

 Regarding claim 5, it recites similar limitations to claim 12 and is therefore rejected for the same reasons as stated below (see claim 12).

Regarding claim 12, claims 9-10, Kang, Yoon, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), however, the combination, fails to explicitly disclose that the displays display the same image.  However, the examiner maintains that it was well known in the art to provide this, as taught by Mitsunaga. 
In a similar field of endeavor, Mitsunaga discloses wherein the same image is configured to be displayed in the first display region and the second display region ([0087]).
The combination teaches an electronic device having a front and rear display which are capable of displaying different images.  Mitsunaga teaches an electronic device having a front and rear display which are capable of displaying different or the same images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Mitsunaga to achieve the predictable result of allowing a user and a subject to see the preview image.

	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2011/0128241 A1) hereinafter referenced as Kang in view of Yoon et al. (US 2015/0024811 A1) hereinafter referenced as Yoon further in view of Mitsunaga (US 2016/0004376 A1) further in view of Nurmi (US 2014/0362513 A1).

Regarding claim 1, it recites similar limitations to claim 8 and is therefore rejected for the same reasons as stated below (see claim 8).

Regarding claim 2, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 3, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 4, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).

Regarding claim 5, it recites similar limitations to claim 12 and is therefore rejected for the same reasons as stated below (see claim 12).



Regarding claim 7, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated below (see claim 14).

Regarding claim 8, Kang discloses 
An electronic device (figs. 2A-2B, 2D-2E) comprising: 
a first display region (151; fig. 2D) over a front surface of the electronic device; 
a second display region (135); fig. 2E) over a rear surface of the electronic device; and 
an image sensor (121), a lighting element (123)…over the rear surface of the electronic device (fig. 2E)…
wherein each of the first display region and the second display region comprises a light-emitting element ([0104]), 
wherein the first display region is larger than the second display region (figs. 2D-2E)...
wherein the lighting element is configured to increase illuminance of the object ([0100]).
However, Kang, fails to explicitly disclose where the short-range communication module antenna is located on the device.  However, the examiner maintains that it was well known in the art to provide this, as taught by Yoon. 
a receiving unit (NFC antenna; [0102]) over the rear surface (101d) of the electronic device (fig. 31), wherein the receiving unit is used as an antenna for near field communication ([0102]).
Kang teaches an electronic device having a short-range communication unit and an antenna, but is silent on where they are disposed on the device.  Yoon teaches an NFC antenna provided on a back cover of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an NFC antenna on the back cover of the device to achieve the predictable result of performing short range communication with another device.
In addition, in a similar field of endeavor, Mitsunaga discloses wherein the second display region (2b) is configured to display an image of an object obtained by the image sensor (fig. 11B; [0102]).
The combination teaches an electronic device having front and rear displays.  Mitsunaga teaches an electronic device having front and rear displays wherein the rear display displays an image captured by the image sensor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Mitsunaga to achieve the predictable result of allowing the subject to see a preview of the image.
However, Kang, Yoon, and Mitsunaga, the combination, fails to explicitly disclose the electronic device is configured to be folded in half.  However, the examiner maintains that it was well known in the art to provide this, as taught by Nurmi. 
In a similar field of endeavor, Nurmi discloses wherein the electronic device is configured to be folded in half ([0056]; fig. 4).


	
	
Regarding claim 9, Kang, Yoon, Mitsunaga, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region is over a flexible display panel ([0109]). 

Regarding claim 10, Kang, Yoon, Mitsunaga, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region has a touch sensor function ([0062]). 

	
Regarding claim 11, Kang, Yoon, Mitsunaga, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein different images are configured to be displayed in the first display region and the second display region (fig. 4). 


In a similar field of endeavor, Mitsunaga discloses wherein the same image is configured to be displayed in the first display region and the second display region ([0087]).
The combination teaches an electronic device having a front and rear display which are capable of displaying different images.  Mitsunaga teaches an electronic device having a front and rear display which are capable of displaying different or the same images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Mitsunaga to achieve the predictable result of allowing a user and a subject to see the preview image.

Regarding claim 13, Kang, Yoon, Mitsunaga, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region (400) is configured to display a plurality of icons (fig. 4). 

Regarding claim 14, Kang, Yoon, Mitsunaga, and Nurmi, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang further comprising a third display region (133; fig. 2D) over a side surface of the electronic device,
wherein the first display region (151), the second display region (135), and the third display region (133) are continuously provided over the front surface, the rear surface, and the side surface of the electronic device, respectively (Fig. 2D-2E; [0109]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn (US 2013/0342090 A1) teaches a foldable display device (figs. 1-2).
Lee et al. (US 2014/0111954 A1) teaches a foldable display device (figs. 1, 3-4).
Cho (US 2010/0117975 A1) teaches a foldable mobile terminal with a display (fig. 25).

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	2/22/2022